Citation Nr: 1342038	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-11 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for fibromyalgia with multiple symptoms.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Navy from July 1987 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which continued a disability rating of 40 percent for the Veteran's service-connected fibromyalgia.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was granted service connection for fibromyalgia in a September 2002 rating decision.  That rating was assigned on the basis that the VA examiners were unable to determine the etiology of his symptoms, and the RO found that the Veteran's overall symptomatology approximated a diagnosis of fibromyalgia rated at 40 percent disabling.  Following an increased rating claim filed by the Veteran in July 2005, the RO requested a VA opinion to assess whether the Veteran's symptoms more closely approximated fibromyalgia or chronic fatigue syndrome.  A May 2006 VA medical opinion determined that the Veteran's symptoms more closely approximated fibromyalgia, reasoning that the Veteran scored good to fair on several cognitive impairment tests in the past.  A June 2006 rating decision continued the Veteran's rating under the Diagnostic Code for fibromyalgia as a result of that opinion.

In response to the September 2010 rating decision, the Veteran argued that his disability should be rated under the Diagnostic Code for chronic fatigue syndrome, explaining that his current symptoms more closely approximated those contemplated by the chronic fatigue syndrome rating criteria.  38 C.F.R. § 4.88 (a), (b), Diagnostic Code 6354 (2013).  The report from an April 2010 VA examination for mental disorders indicated that the Veteran was diagnosed with a cognitive disorder not otherwise specified.  This diagnosis reflected the Veteran's symptoms that included immediate and recent recall issues, trouble discriminating extraneous stimuli, and becoming easily distracted.  The examiner could not resolve the question of whether those symptoms were caused by or related to the Veteran's diagnosed fibromyalgia.

VA afforded the Veteran an examination for fibromyalgia in April 2010.  The examiner confirmed the Veteran's diagnosis of fibromyalgia, and noted the Veteran's reported symptoms of trigger points, sleep disturbances, headaches, diarrhea, depression, anxiety, difficulty concentrating, and musculoskeletal symptoms, including as widespread musculoskeletal pain, stiffness, achiness, myalgia, arthralgia, and decreased exercise tolerance.

Given the aforementioned facts, and the passage of time since the Veteran's last examination, the Board finds that the Veteran must be afforded a new examination.  The Veteran is entitled to a new VA examination where there is evidence that the current rating may be incorrect.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Thus, all outstanding VA and private treatment records relating to the Veteran's fibromyalgia-like symptoms should be obtained and made part of the record.  Then the Veteran should be scheduled for a new VA examination by an appropriate examiner to determine the severity of his symptoms and ascertain whether those symptoms more closely approximate a diagnosis of fibromyalgia or chronic fatigue syndrome.  The examination should include any indicated tests, and any accompanying opinion should be supported by a rationale.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's fibromyalgia-like symptoms should be obtained.  All records received should be associated with the claims file.

2.  After obtaining the necessary authorization from the Veteran, request copies of any outstanding treatment records from any other treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  When the above actions have been accomplished, to the extent possible, schedule the Veteran for appropriate examination(s).  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

The examiner should opine whether the Veteran's symptoms more closely approximate a diagnosis of chronic fatigue syndrome or fibromyalgia.  The examiner's opinion should be supported by rationale.  Whichever diagnosis is deemed appropriate, care should be taken to fully document the symptoms and manifestations of the Veteran's service-connected disability, consistent with the appropriate rating criteria.  That is to say, the appropriate DBQ should be utilized, depending on which diagnosis is confirmed.

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


